DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 05/26/2021, with claims 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended phase “…to match a mode of the occupant…” in claims 1, 5, 18 renders the claim indefinite because the at least claim term of mode as it relates to an occupant is subjective. This subjectivity of the term mode as it related to the occupant could be based on various behaviors such as gesture, characteristic, mood, reaction, action and/or interaction within the transporter. Thus, the interpretation of at least a mode of the occupant in light of specification could have more than one to match a mode of the occupant automatically” is not clearly defined by these claims, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and/or clearly and distinctive interpret the metes and bound of the phrase in question. 
Claims 2-7, 9-14 and 16-20 are rejected for incorporating the error(s) of claims 1, 8 and 15 (respectively) by dependency. If Applicant disagrees, please indicate were in the specification this concept is described. Therefore, for the purpose of compact prosecution the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Penilla et al., US 9,104,537, hereinafter “Penilla” in view of Guttridge, US 2020/0027183 in further view of Heinrich et al., US 2018/0229674, hereinafter “Heinrich”.

Claim 1. A method, comprising: 
receiving, by a device, from at least one data source, data related to an occupant of a transport (Penilla: col. 4, ln. 27 - col. 5, ln. 28—“In another embodiment, a method for recommending settings to be applied at a vehicle registered to a user account are provided. The recommending is processed by a server that receives data from the vehicle over a network and sends action recommendations to one or more predefined user devices associated with the user account.”); 
determining, by the device, a destination of the occupant based on the data related to the occupant (Penilla: col. 31, Ins. 10-27—“The decision and action engine 2218 will attempt, using a degree of confidence to anticipate what the user will want to ; 
determining, by the device, a departure time of the occupant based on the destination (Penilla: FIG. 16D); 
adjusting, by the device, an environment of the transport based on the data related to the occupant and the destination (Penilla: see at least FIG. 16D—“suggest fuel locations and ask if 65F degrees is still ok or adjust to a different temperature before the user enters the car around 12pm.” Also, related is col. 5, lns 45-49, col. 10, lns 33-44 FIG. 16C).
Penilla teaches requesting by a device, a vehicle (e.g. transport) and the departure time. Yet. Penilla is silent on the limitation as claimed. However, Guttridge teaches:
requesting, by the device, a transport at a location of the occupant at the departure time (Guttridge: [0040]—“The requester device 104 can, for example, implement a corresponding service application (SA) 105, which individual requesters can use to make transport requests 101. The transport requests 101 can specify parameters such as a service start location (e.g., pickup location), destination location (e.g., drop-off location), and other parameters such as the type of vehicle which the requester prefers or requires.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Penilla with 
Both Penilla in view of Guttridge are silent on to match a mode of the occupant. However, Heinrich teaches to match a mode of the occupant (see at least [0035]—“The learning module is used in conjunction with sensor data to learn about patterns in behavior of the user, including determining user preferences for vehicle parameters. For instance, the learning module may correlate sensed physiological parameters with actions taken by the user that result in adjustments in one or more vehicle parameters.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Penilla in view Guttridge with the teaching of Heinrich because such combination would provide a mechanism to monitor changes in the physiological parameters and adjust the vehicle parameters based on those changes in an adaptive manner ([0005], Heinrich)

Claim 2. The method of claim 1, comprising receiving the data related to the occupant before the occupant enters the transport (see FIG. 8 below).

    PNG
    media_image1.png
    831
    574
    media_image1.png
    Greyscale


Claim 3. The method of claim 1, wherein the at least one data source is any of: 
a video camera; 
an image camera; 
a device associated with the occupant; and 
a remote data source associated with the occupant (Penilla: at least “user profile” in FIG. 7).

    PNG
    media_image2.png
    829
    560
    media_image2.png
    Greyscale


Claim 4. The method of claim 1, comprising receiving a time stamp associated with the data related to the occupant (Penilla: “vehicle depart time” in FIG. 16B, see at least col. 30, lns. 27-42).

Claim 5. The method of claim 4, comprising determining the departure time of the occupant based on the time stamp (Penilla: “vehicle depart time” in FIG. 16B, see at least col. 30, lns. 27-42).
The method of claim 1, comprising receiving the data related to the occupant from a plurality of sources connected over a blockchain network (Guttridge: [0058], blockchain network—FIG. 1 see below).


    PNG
    media_image3.png
    524
    777
    media_image3.png
    Greyscale

Claim 8.  A system, comprising: 
a processor of a device (Penilla—col. 8, lns. 19-27); 
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to (Penilla: col. 35, lns. 4-16). Furthermore, claim 8 is the system that performs the method of to claim 1; therefore, claim 8 is rejected under same rationale as claim 1 above. 

Claim 15. A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform (Penilla—col. 8, lns. 19-27, col. 35, lns. 4-16). Furthermore, claim 15 is non-transitory computer readable medium . 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Guttridge in view of Heinrich, in further view of Liffman US 2020/0269861, hereinafter “Liffman”.

Claim 7. Penilla in view of Guttridge is the method of 6 as rejected above. Yet, Penilla in view of Guttridge in view of Heinrich are silent on the claimed smart contract. However, Liffman teaches comprising executing a smart contract to adjust the environment of the transport based on the data related to the occupant and the destination (Liffman: [0048], [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Penilla in view of Guttridge with the method of Liffman because such combination would provide blockchain services that include a smart contract. ([0004], Liffman).

Regarding claims 9-14: Claims 2-7 are the method claims that are performed on the system claim of 9-14 respectively; therefore, claims 9-14 are rejected on the same rationale above as claim 2-7 respectively.

Regarding claims 16-20: Claims 2 and 4-7 are the method claims stored by the non-transitory computer readable medium claims of 16-20 respectively; therefore, claims 16-20 are rejected on the same rationale above as claim 2 and 4-7 respectively.

Response to Arguments
Applicant's arguments filed on 05/26/2021 have been fully considered but they are not persuasive for the following reasons. 
On page 7 of the remarks Applicant argues that the “35 U.S.C. 102 rejection over multiple reference is improper…”
While the Examiner agrees with Applicant that this is not a multi-reference 102 rejection, it is prima-facially obvious that Examiner intended to apply Penilla in view of Guttridge as prior art under 35 USC 103 because any reasonable patent practitioner would have realized that 35 USC 103 cited forms a basis for the rejection under the section that Applicant is now traversing.  Furthermore, there is a typographical error in the header; however, the correction of the header does not amount to a new ground rejection because the previous rejection is still Penilla in view of Guttridge with the obvious rationale to combine the two reference as stated in the previous Office action. Therefore, the previous rejection is being maintained. Further, the newly amended language in the independent claims has necessitated new grounds of rejection.
On page 10 of the remarks Applicant argues that “…Penilla does not disclose receiving a time stamp associated with the data related to the occupant and determining the departure time of the occupant based on the time stamp.” The Examiner disagrees. 
In response, it is well known in the art that a timestamp consist of at least the time and day/date of when a certain event has occurred. With that stated, the Pennilla reference (hereinafter “Pennilla”) clearly teaches that “the metadata of each action includes a record of time and date [e.g. time stamp] of each occurrence….” See at least . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661